Citation Nr: 1431210	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for alcoholism/drug abuse.

3.  Entitlement to service connection for peptic ulcer disease, claimed as a stomach disorder.

4.  Entitlement to service connection for residuals of removal of a cyst on the chin.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  Jackson, Mississippi.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection an acquired psychiatric disorder to include PTSD, whether new and material evidence has been received to reopen the claim of entitlement to service connection for alcoholism/drug abuse, entitlement to service connection for peptic ulcer disease, claimed as a stomach disorder, and entitlement to service connection for residuals of removal of a cyst on the chin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A January 1999 rating decision, in pertinent part, denied service connection for an acquired psychiatric disorder.  The Veteran was notified of this decision the next month and did not submit a notice of disagreement.

2.  The evidence received since the January 1999 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1. The January 1999 rating decision that denied service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received since the January 1999 denial is new and material, and the requirements for reopening the claim for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim to reopen a claim of service connection for an acquired psychiatric disorder to include PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Regulations and Analysis

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO appears to have considered the issue on the merits.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A January 1999 rating decision denied a claim for service connection for an acquired psychiatric disorder.  The Veteran was notified of the decision the following month.  He did not submit a timely notice of disagreement.  Thus, the January 1999 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2013).  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

The relevant evidence of record at the time of the January 1999 decision included service records and the Veteran's statements.  Such evidence failed to demonstrate a diagnosis of an acquired psychiatric disorder, and thus the claim was denied.  

The pertinent evidence added to the record since the January 1999 rating decision consists of post-service treatment records, hearing testimony, an article from the LA Times and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes VA treatment records reflecting diagnoses of various acquired psychiatric disorders, the LA Times newspaper article which is consistent with the Veteran's allegations of stressors, and his hearing testimony with further detail of his stressors and alleged in-service abuse.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder to include PTSD is reopened.




(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder is granted.



REMAND

The Board finds that further development is required with respect to the Veteran's remaining claims.

Initially, a review of the record reflects that the Veteran has filed a notice of disagreement in January 2003 (rating decision dated the same month) with the denial of reopening a claim of entitlement to service connection for drug and alcohol abuse.  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran contends, in essence, that he has PTSD due to traumatic experiences in service, specifically personal assaults by drill instructors while in basic training or witnessing such assaults taking place.

Regarding the PTSD claim, to establish service connection the record must contain (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2013).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f) (2013).

The regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2013).  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2013).

Concerning the Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD, the Board notes that the Veteran's claimed stressors include witnessing or being targeted for abuse by drill instructors.  The Veteran additionally contended in an undated statement, envelope postmarked March 2012, that he was admitted to the Coastal Empire Mental Health Clinic in Beaufort, South Carolina prior to discharge.  

The Veteran's service treatment records indicate that in November 1970 the Veteran complained of being depressed and admitted to having a drug habit.  The provider's diagnostic impressions were depression and drug abuse.

Additional service records currently associated with the claims folder indicate that the Veteran's initial mental health evaluation was in April 1970; the provider indicated that there was no evidence of a significant psychiatric disorder.  The Veteran had a mental health evaluation in December 1970 with a diagnosis of drug abuse.  A December 1970 medical note indicates that the Veteran had a drug abuse problem.  An additional December 1970 report (from the Criminal Investigation Unit) indicated that the Veteran admitted to using marijuana, LSD, methamphetamines and barbiturates on a regular basis.  A statement from the Veteran dated December 1970 indicates that the Veteran first used drugs while on "boot camp" leave during June or July 1969.  The Board additionally notes that the Veteran had multiple periods of being Absent without Leave (AWOL) between November 1970 and his discharge from military service.  A February 1971 medical note indicates that the Veteran needed counseling and supportive psychiatric care, in that provider's opinion.  A handwritten note on the same page, dated later the same month, from the author of the April 1970 treatment note, indicated that the Veteran had spent the prior 12 months manipulating the Navy Medical Corps and US Marine Corps.  A May 1971 letter discussing the Veteran's familial and personal problems in-service and indicates that the Veteran received supportive therapy through the Coastal Empire Mental Health Clinic in Beaufort, South Carolina prior to discharge.

The Veteran, through his representative, indicated during his Board hearing testimony that he witnessed a recruit from Des Moines being severely harassed and beaten.  He alleged that this recruit contacted the LA Times and there was an article written about the abuse during Marine training.  The Veteran subsequently submitted an article dated May 25, 1969, detailing brutality during Marine training.

VA treatment records indicate a long history of psychiatric problems, mainly diagnosed as Bipolar Disorder, and multiple inpatient stays for treatment of drug and alcohol abuse.  

The Board also finds that the Veteran's claim for an acquired psychiatric disorder to include PTSD necessitates additional notice concerning his claim for service connection based on in-service assault, the procurement of records from the Coastal Empire Mental Health Clinic and a VA examination by a qualified examiner.  

The Veteran has additionally claimed service connection for a cyst on his chin and a stomach condition.  The Board notes that a cyst under the Veteran's chin was noted and treated in a June 1970 service treatment note.  The Veteran was treated for stomach problems on multiple occasions in-service; May 1969, July 1969, July 1970, August 1970 and October 1970.  VA treatment records within the relevant period indicate the Veteran has a peptic ulcer condition.  He testified during his Board hearing that he has a recurring cyst on his chin.  As there is indication of treatment in service for the claimed disabilities, and there is some indication of current disabilities, a VA examination with opinion as to the relationship between his claimed chin cyst and stomach condition to service is required to decide the claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with the notice required in 38 C.F.R. § 3.304 pertaining to claims for service connection for PTSD based on personal assault. 

2.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug and alcohol abuse (if he so desires) by filing a timely substantive appeal.

3.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who treated him for mental health problems to include the documented treatment at Coastal Empire Mental Health Clinic in Beaufort, South Carolina.  After obtaining any necessary authorization from the Veteran, the RO/AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request which are not already contained in the claims file.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, obtain and associate with the claims file the Veteran's treatment records from the VAMC not already associated with the claims file.

4.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that a diagnosis of PTSD is warranted based on a verified/corroborated stressor and if the Veteran has an acquired psychiatric disorder related to service.  The Veteran's claims file should be made available to and reviewed by the examiner.  

The examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include PTSD based on an in-service stressor or other diagnosed disability such as Bipolar Disorder, is related to the Veteran's active service or any incident of active service or, in the case of psychosis, manifested within one year of active service.  The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

5.  The Veteran should be afforded a VA examination to determine the current nature of the Veteran's stomach condition, and their possible relationship to service.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's current stomach condition is more likely, less likely, or at least as likely as not related to the Veteran's military service.  A rationale for the opinions should be provided.

6.  The Veteran should be afforded a VA examination to determine the current nature of the Veteran's chin cyst condition, and their possible relationship to service.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  Following examination of the veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's current chin cyst condition is more likely, less likely, or at least as likely as not related to the Veteran's military service.  A rationale for the opinions should be provided.

7.  The claims for service connection should then be re-adjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES. L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


